*434OPINION OF THE COURT
FLAHERTY, Justice.
Appellant, William T. Jones, was convicted in the Court of Common Pleas of Philadelphia County, January Sessions, 1979, of murder of the second degree, possession of an instrument of crime, and attempted robbery. The trial judge sat without a jury, and after denying post-trial motions, sentenced appellant to life imprisonment for murder, two and one-half to five years for possession of an instrument of a crime and five to ten years for attempted robbery, all sentences to be served concurrently. Appellant now appeals from judgment of sentence on the murder conviction.
Appellant makes three assertions of error as follows: (1) the evidence was insufficient to support a conviction of murder of the second degree; (2) the trial court erred in admitting into evidence an inculpatory statement made by appellant prior to arraignment but within the six hour period required by Commonwealth v. Davenport, 471 Pa. 278, 370 A.2d 301 (1977); (3) it was error for the trial court to admit evidence of appellant’s prior convictions. After a thorough examination of the record and the briefs, we find no reversible error.
Judgment of sentence affirmed.